Citation Nr: 0306915	
Decision Date: 04/10/03    Archive Date: 04/14/03	

DOCKET NO.  02-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code 
beyond November 16, 1999.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from October 1987 to 
November 1989, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran first entered active duty after June 30, 
1985, had active service from October 1987 to November 1989, 
and was separated from service due to parenthood of a married 
service woman.  

3.  After June 30, 1985, the veteran did not serve three 
continuous years of active duty, nor did she complete her 
obligated four-year period of active duty.

4.  The veteran was not discharged or released from active 
duty because of a service-connected disability or a 
preexisting medical condition not characterized as a 
disability, or hardship, or convenience of the government 
after completing not less than 30 months of her four-year 
obligated period of service, involuntarily for convenience of 
the government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct.  

5.  A Department of Defense computer data base used by the VA 
to determine eligibility to Chapter 30 educational benefits 
was updated and/or changed on April 14, 1995, to reflect that 
the veteran was separated due to hardship.  

6.  The veteran was prevented from pursuing a program of 
education under Chapter 30 within the 10-year period 
prescribed following her separation from service because she 
had not met the nature of the discharge requirement under the 
Chapter 30 program until April 14, 1995, when the nature of 
her discharge was changed by appropriate authority.  


CONCLUSION OF LAW

The basic eligibility criteria for educational assistance 
benefits under Chapter 30, Title 38, United States Code had 
been met as of April 14, 1995.  38 U.S.C.A. §§ 3011, 3031, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042, 
21.7050 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

However, as will be explained below, it is primarily the law, 
and not the evidence that is dispositive in this case.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the law, and not the underlying facts or 
development of the facts are dispositive in the matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  

The Board acknowledges that there is one factual matter that 
has significant bearing on the veteran's claim.  That factual 
matter is the reason that the veteran's separation from 
service was changed on April 14, 1995 to "hardship" for 
purposes of VA educational assistance under the Chapter 30 
program.  The Board endeavored to ascertain that reason by 
contacting the Education Service at the RO, who in turn 
contacted the Department of Defense (DOD), to no avail.  The 
Board believes that as any question as to this change is 
being resolved in favor of the veteran, this factual matter 
has been developed to the extent necessary.  Therefore, the 
Board finds that there is no further action necessary under 
the VCAA in this case and that the case is ready for 
appellate review.  


Background and Evidence

The veteran's DD Form 214 (Certificate of Release or 
Discharge from Active Duty) shows the veteran had active 
service from October 1987 to November 1989, a period of two 
years and 19 days.  The narrative reason for her separation 
from service was parenthood of a married service woman.  

Correspondence from the veteran dated in May 2000 relates 
that she had previously contacted two Regional Offices 
concerning her education benefits and was told that she was 
not eligible because she did not complete her agreed 
contract.  She stated that she contacted the Veterans Office 
in California in 1990 and the VA Representative's Office in 
Kansas in 1994.  She indicated that she was recently informed 
by the local college's Veterans Administration office that 
because her discharge was under hardship conditions she was 
eligible for VA educational benefits.  An email from the 
appellant dated in May 2001 contained similar information.  

A VA Form 22-1990 (Application for VA Education Benefits) was 
received from the veteran in June 2001.  

A Chapter 30 DOD data record dated in June 2001 reflects that 
the last activity date was April 14, 1995.  The reason for 
separation was noted to be "HDSP" [hardship].  

A letter to a member of Congress dated in November 2001 
informs the Congressman that the veteran had reported that 
she had contacted VA Regional Offices in California in 1990 
and Kansas in 1993 and was informed that she was not 
eligible.  The letter goes on to explain that, 

At the time she contacted these offices, 
the information they had access to from 
Department of Defense (DOD) may not have 
been updated.  Therefore, the information 
she received in 1990 and again in 1993 
may have been inaccurate.  

Our records indicate that on April 14, 
1995, [the veteran's] DOD record which is 
reviewed to determine eligibility to 
benefits under the Chapter 30 program, 
was updated by DOD.  Her record now 
reflects that she was separated due to 
hardship.  Based on this separation 
reason, she was, in fact, eligible for 
benefits under the Chapter 30 program.

The letter also explained that the veteran's ending date to 
use education benefits under the Chapter 30 program was 
November 15, 1999, and that she did not apply for benefits 
until June 25, 2001, after she had reached her 10-year ending 
date to use her benefits.

In January 2003 the Board contacted the Education Service at 
the RO in order to obtain information as to the information 
contained in the DOD database prior to April 14, 1995, 
regarding the reason for the veteran's separation from 
service.  The Board was informed that the VA could only 
retrieve current information and that any older information 
the VA may have had was written over.  Essentially, the VA 
had no archive of the database.  The Board was informed that 
an attempt would be made to obtain that information from DOD.  
In February 2003, the Board was informed that DOD could not 
tell what the computer record reflected prior to the 
April 1995 date. 


Law and Analysis

In general, to qualify for Chapter 30 educational assistance 
an individual must complete a specified period of service 
unless separated for certain specific reasons.  These special 
circumstances require that an individual who did not have 
sufficient qualifying service to be discharged or released 
from active duty (1) for a service-connected disability; (2) 
a medical condition preexisting service and determined not to 
be service connected; (3) for hardship; (4) for the 
convenience of the government in the case of an individual 
who completed not less than 20 months of continuous active 
duty, if the obligated period of active duty of the 
individual is two years, or in the case of an individual who 
completed not less than 30 months of continuous active duty 
if the obligated period of active service of the individual 
was at least three years; (5) involuntarily for the 
convenience of the government as a result of a reduction in 
force; or (6) for a physical or mental disorder not 
characterized as a disability and not the result of the 
veteran's own willful misconduct but interfering with the 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations prescribed 
by the Secretary of Defense.  38 U.S.C.A. § 3011(a); 
38 C.F.R. § 21.7042(a).  

However, in the case of an individual who has been prevented 
from pursuing a program of education within the 10-year 
period prescribed because the individual had not met the 
nature of discharge requirement before the nature of such 
individual's discharge or release was changed by appropriate 
authority, the 10-year period shall not run during the period 
of such time the individual was prevented from pursuing a 
program of education.  38 U.S.C.A. § 3031(b); 38 C.F.R. 
§ 21.7050(e).  

In this case, the Board finds that the veteran was not 
eligible for education benefits following her separation from 
service because she did not complete the requisite obligated 
period of service which was three years in this case and was 
not separated from service due to one of the enumerated 
reasons.  However, for some reason the narrative reason for 
the veteran's separation from service was changed by DOD on 
April 14, 1995, to reflect that she was separated from her 
active duty service in November 1989 due to hardship.  The 
Board finds that this constitutes a change by appropriate 
authority contemplated by VA laws and regulations such that 
the appellant was eligible for education benefits beginning 
as of that date.  

Indeed, the RO's letter to the Congressman in November 2001 
concedes that the information contained in the DOD database 
utilized to determine the veteran's eligibility for education 
benefits was changed or updated as of that date and that "her 
record now reflects that she was separated due to hardship. . 
. . [and that] based on this separation reason, she was, in 
fact, eligible for benefits under the Chapter 30 program."  
(Emphasis added.)  The RO's letter indicated that the 
information prior to that date when the veteran contracted 
the RO's in 1990 and 1993 may have been inaccurate, and 
indeed, the Board finds that the available information 
contained on the veteran's DD 214 would appear to indicate 
that she was ineligible for education benefits prior to the 
date the DOD data base was updated or changed.  

That stated, given that the RO conceded that the DOD data 
base was changed on April 14, 1995, to reflect a reason for 
separation which would make the veteran eligible for 
education benefits, it does not follow that the veteran would 
necessarily have been eligible for education benefits prior 
to that date so that her 10-year period of time in which to 
use those benefits began following her separation from 
service and expired on November 15, 1999.  To the extent that 
there is any doubt as to the veteran's eligibility for 
education benefits prior to April 14, 1995, the Board finds 
that the veteran was ineligible for education benefits prior 
to April 14, 1995, until the DOD data base, apparently the 
primary source of information for the VA about the veteran's 
service and her eligibility for education benefits based on 
that service, was changed to reflect a hardship discharge.  
Accordingly, the veteran is entitled to a period of education 
benefits under the Chapter 30 program beginning April 14, 
1995.  





ORDER

Subject to the provisions governing the award of monetary 
benefits, eligibility for education assistance benefits under 
Chapter 30, Title 38, United States Code is granted beginning 
April 14, 1995.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


